Citation Nr: 1144367	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  10-22 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for right heel spurs with plantar fasciitis.

2.  Entitlement to a compensable rating for eczema.

3.  Entitlement to a compensable rating for a lumbar strain.

4.  Entitlement to a compensable rating for migraine headaches.

5.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.
  
6.  Entitlement to service connection for bilateral hearing loss. 

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a right shoulder disability. 

9.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from February 2001 to February 2004 and from August 2005 to December 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision. 


FINDINGS OF FACT

1.  The evidence does not show that the Veteran has a moderate right foot disability.
 
2.  The Veteran's service connected skin condition covers less than five percent of his exposed areas and covers less than five percent of his total body area; and there is no evidence or suggestion that any systemic therapy has been required to treat the Veteran's skin condition.

3.  The Veteran's service connected skin condition has not caused disfigurement of the head, face, or neck or caused any scarring.

4.  The Veteran has full range of motion in his lumbar spine and his range of motion is not functionally limited by pain or repetitive motion.

5.  No vertebral fracture or ankylosis is shown in the Veteran's lumbosacral spine.

6.  No neurological deficits are associated with the Veteran's lower back disability.

7.  No disc disease is present in the Veteran's lumbar spine.

8.  The evidence does not show that the Veteran has experienced migraine headaches with characteristic prostrating attacks averaging one in two months during the course of his appeal.

9.  The evidence does not show that the Veteran has an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression, that either began during or was otherwise caused by his military service.
  
10.  The Veteran does not have a current hearing loss disability in either ear by VA standards. 

11.  The Veteran has not been diagnosed with tinnitus.
 
12.  The Veteran has been diagnosed with a right shoulder strain, the onset of which occurred during service. 

13.  The evidence of record does not show that the Veteran has ever been diagnosed with sleep apnea. 


CONCLUSIONS OF LAW

1.  Criteria for a noncompensable rating for a right heel spur with plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5020, 5276-5284 (2011). 

2.  Criteria for a compensable rating percent for eczema have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DCs 7801-7806 (2011). 

3.  Criteria for a compensable rating for a lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2011).

4.  Criteria for a compensable rating for migraine headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8100 (2011).

5.  Criteria for service connection for an acquired psychiatric disability, to include PTSD and depression, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).
  
6.  Criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385(2011).

7.  Criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

8.  Criteria for service connection for a right shoulder strain have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

9.  Criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.655 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.
 
Right heel spur with plantar fasciitis

The Veteran's right heel spur with plantar fasciitis currently receives a noncompensable rating under 38 C.F.R. § 4.71a, DC 5020.  This Diagnostic Code directs that the disability is to be rated based on the limitation of motion of affected parts, as arthritis.

In rating this claim, the Board has considered a variety of potentially applicable Diagnostic Codes.  However, regardless of which code is used, the evidence of record simply does not support a compensable rating for the Veteran's right heel spur with plantar fasciitis. 

Disabilities of the foot are rated under Diagnostic Codes 5276 through 5284.  As an initial matter, the Veteran's right foot has not been shown to be characterized by weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toes, or malunion or nonunion of the tarsal or metatarsal bones, as evidenced by x-rays and a VA examination in June 2009.  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in the instant case.  See 38 C.F.R. § 4.71a , DCs 5277, 5278, 5279, 5280, 5281, 5282, 5283. 

Diagnostic Code 5276 provides for the assignment of a noncompensable evaluation for pes planus which is manifested by mild symptoms relieved by a built-up shoe or arch supports.  Assignment of a 10 percent rating is warranted when pes planus is moderate, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achillis, pain on manipulation and use of the feet, bilateral or unilateral.  When there is severe unilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 20 percent rating is assigned.  A 30 percent rating is assigned for pronounced unilateral pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a , Diagnostic Code 5276. 

Under Diagnostic Code 5284, moderate residuals of foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals.  38 C.F.R. § 4.71a , Diagnostic Code 5284. The words slight, moderate, moderately severe, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  

In this case, it is clear that the Veteran had problems with his right foot during service, as he was placed on several profiles as a result of it.  However, the Veteran is already service connected for his right foot in recognition that he has a disability; and the issue before the Board therefore is not what the condition of the Veteran's right foot was during service, but rather what the condition of his foot is now and what it has been during the course of his appeal.hiatal hernia Hidf;alksf


Lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, while the Veteran initially filed for service connection for his right foot disability in February 2009, he has not actually provided any information about his right foot disability, such as describing how if impacts his life or of the symptoms he experiences.  Similarly, when he appealed the noncompensable rating that was assigned, the Veteran again failed to provide any description of any impairment caused by his service connected right foot disability, and he failed to describe any symptoms he experienced as a result of the right foot disability.

There is also no evidence that the Veteran receives any regular, or even periodic, medical treatment for his right heel spurs with plantar fasciitis.  

As such, the only evidence of record assessing the condition of the Veteran's right foot is derived from a VA examination in June 2009.

At the examination it was noted that the Veteran had developed heel spurs and Achilles tendonitis while in Iraq, at which time an MRI of the heel had shown a spur with strained ligaments in the Achilles.  The Veteran was placed in soft shoes for three months, as well as a cast, and he used crutches.  The Veteran was also given a heel insert.  The Veteran stated at the general medical examination that he was no longer able to run or play basketball; however, at a VA psychiatric examination that same day, the Veteran reported that he was still playing basketball and football.

The foot disability was described as intermittent with remissions, and the Veteran was found to have had a fair response to treatment, with no side effects of treatment (which involved ibuprofen, ice, and elevation).  The Veteran was noted to have tenderness in the arch and heel of his right foot, but no flare-ups of right foot disease were reported and the examiner concluded that the Veteran's right foot disability did not actually affect his activities of daily living.  

As described, the evidence does not show that the Veteran's service connected right foot disability is of moderate severity; and the Veteran has not argued otherwise.  While there was some tenderness on examination, it was not even found to be of such significance as to impact the Veteran's activities of daily living.  The Veteran did report that he was no longer able to play basketball and other sports, but this very assertion was directly contradicted by a report at another contemporaneous medical examination; and therefore, it lacks credibility.  The Board gives more weight to the report at the Veteran's VA psychiatric examination that he continued to play basketball and football and liked to play with his kids as more probative, because it is less directly connected with the pursuit of monetary benefits for his foot, than is a physical examination of the very disability for which a compensable rating is sought.

At the end of the day, the Veteran appears to be active, and the examiner found that the Veteran's service connected right foot disability did not impair his activities of daily living.  Moreover, there is no indication that the Veteran has required ongoing medical treatment for his right foot disability.  The Board does not wish to minimize the impairment caused by the Veteran's service connected right foot disability, but the fact remains that the Veteran's claims file is void of any evidence that suggests that the Veteran's right foot disability should be described as "moderate".

"The duty to assist in the development and adjudication of a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the Veteran has had every opportunity to describe his right foot disability, and to explain why he believes that a compensable rating is warranted, but he has remained silent.  As described, the evidence that is of record does not show a moderate foot disability, and therefore, the criteria for a compensable rating have not been met.

The Board has also considered whether referral for an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's right heel spurs with plantar fasciitis that would render the schedular criteria inadequate.  The Veteran's main symptom is foot pain which is contemplated in the rating assigned.  Accordingly, referral for extraschedular consideration is not warranted. 

Thus, the Veteran's claim for a compensable rating for his right foot disability is denied. 

Eczema

The Veteran currently receives a noncompensable rating for his service connected skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under this Diagnostic Code, a noncompensable rating is assigned when a skin condition covers less than 5 percent of the entire body, when it covers  or less than 5 percent of exposed areas, and when no more than topical therapy is required during a 12-month period.  

A 10 percent rating is assigned when the skin condition covers at least 5 percent, but less than 20 percent, of the entire body; when it covers at least 5 percent, but less than 20 percent, of the exposed areas; or when intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, is required for a total duration of less than six weeks during a 12-month period.

A 30 percent rating is assigned when the skin condition covers 20 to 40 percent of the entire body; when it covers 20 to 40 percent of the exposed areas; or when systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during a 12-month period.

A 60 percent rating is assigned when the skin condition covers more than 40 percent of the entire body; when it covers more than 40 percent of exposed areas; or when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during a 12-month period.

Alternatively, the Veteran's skin condition may be rated as disfigurement of the head, face, or neck (DC7800) or for scars (Diagnostic Code's 7801, 7802, 7803, 7804, or 7805) depending upon the predominant disability.

The Veteran was granted service connection for his skin condition in August 2009 and assigned a noncompensable rating.  The Veteran has appealed this issue, but he has not provided any statement describing the impairment caused by his skin condition, and he has not reported receiving any medical treatment for his skin condition during the course of his appeal. 

As such, the only evidence by which the Veteran's skin condition may be evaluated is from the VA examination he underwent in June 2009.  At the examination, it was noted that the Veteran had scattered black papules over the posterior trunk, shoulders, and forehead.  The examiner estimated that less than five percent of the Veteran's exposed areas, and less than five percent of his total body area, was covered by the Veteran's service connected skin condition, providing evidence against this claim.

The examiner took several color photographs of the Veteran, and these images have been associated with the claims file; however, the images do not show more significant impairment or coverage by the skin condition than was described by the examiner.

As noted, a noncompensable rating is assigned when the evidence shows that less than five percent of exposed areas and less than five percent of the total body area was covered by the skin condition.  Here, the examiner specifically estimated that the Veteran's service connected skin condition covered less than five percent of the Veteran's exposed areas and less than five percent of his total body area; and no evidence has been advanced to refute such an estimate.

Additionally, there is no evidence or suggestion that any systemic therapy has ever been required to treat the Veteran's service connected skin condition during the course of his appeal.  At the VA examination, it was noted that the Veteran used cetaphil, which is an over the counter topical product.

The Board has also considered whether a rating under another diagnostic code would be more appropriate.  However, there is no indication that the Veteran's skin condition has caused any disfigurement of his head, face, or neck; and there is no indication that the Veteran's skin condition has caused any scarring.

As such, a compensable schedular rating is not warranted.

The Board has also considered whether a referral for extraschedular consideration is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's skin condition that would render the schedular criteria inadequate.  The VA examiner concluded that the Veteran's skin condition did not affect his activities of daily living.  Furthermore, even if it was found that the schedular rating criteria were inadequate, and no such contention has been advanced, it would not be found that his disability met the "governing norms" of an extraschedular rating as there is no suggestion that the Veteran's skin condition has required any hospitalization or presented any interference with employment.  Therefore, a referral for extraschedular consideration is not warranted.  

Accordingly, the Veteran's claim for a compensable rating for his service connected skin condition is denied.

Lumbar Strain

The Veteran's lower back disability currently receives a noncompensable rating under 38 C.F.R. § 4.71a, DC 5237.

Under the general rating formula for diseases and injuries of the spine set forth in Diagnostic Codes 5235-5242, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; when then combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; when muscle spasm, guarding, or localized tenderness does not result in either an abnormal gait or abnormal spinal contour; or when there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires either that forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or that favorable ankylosis of the entire thoracolumbar spine is shown.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note 2.

At a VA examination in June 2009, the Veteran indicated that he had begun noticing lower back pain while in Iraq after carrying heaving gear and walking long distances.  The Veteran was treated with Motrin and Flexeril.  At the examination, the Veteran reported pain in his lower back without radiation.  He was noted to be stable on tramadol, and he described his response to the current treatments as fair.  The Veteran reported flare-ups every two to three weeks of moderate severity, but the examiner added that there was reportedly no functional impairment during the flare-ups.  At the examination, the Veteran was in no acute distress; and his gait was normal.  On range of motion testing, the Veteran demonstrated forward flexion from 0-90 degrees, extension from 0-30 degrees, bilateral lateral flexion from 0-30 degrees, and bilateral lateral rotation from 0-30 degrees.  The examiner found no pain on motion and no additional limitation of motion after repetitive motion.  Deep tendon reflexes were 2+ (normal) at the knees and the ankles.  The examiner indicated that the Veteran's back pain did not cause any effects on his activities of daily living, providing highly probative evidence against this claim.

As such, the Veteran showed full range of motion at the only time his back disability was tested during the course of his appeal.  His 90 degrees of forward flexion exceeds the 85 degree limit required for a compensable rating.  Similarly, the Veteran's combined range of motion in his lumbosacral spine exceeded the 235 degree limit for a compensable rating.  Additionally the Veteran's gait was found to be normal and there was no allegation of an abnormal spinal contour.  There has similarly been no indication of a vertebral body fracture with loss of 50 percent or more of the height.  

As such, a compensable orthopedic rating is not warranted based on the evidence of record.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  The Veteran has complained about back pain, but the examiner specifically found that range of motion testing was not additionally limited by pain or by repetitive motion.  Furthermore, while the Veteran reported flare-ups, the examiner found that the flare-ups did not have any functional impact; and the examiner also concluded that the Veteran's lower back disability did not affect his activities of daily living.  As such, the Board concludes that the back pain is not of such severity as to merit a compensable orthopedic rating even when contemplating pain, repetitive motion, and flare-ups, as these symptoms do not cause sufficient functional limitation.
 
In addition to an orthopedic rating, the regulations direct that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately under an appropriate diagnostic code.

However, in this case the evidence does not show any neurological deficits as a result of the Veteran's lower back disability.  For example, at his VA examination in June 2009, the neurologic testing was normal.  The Veteran had normal coordination, no motor loss, no sensory loss, and deep tendon reflexes were 2+ (normal).  Furthermore, the Veteran denied any radiating pain.

The Veteran has not reported any neurologic symptoms as a result of his back disability, and there is no evidence of the Veteran having received any back treatment. 

In addition to orthopedic ratings, disabilities of the spine may also be rated based on intervertebral disc syndrome.  However, in this case, there is no showing of disc disease.  For example, x-rays taken in conjunction with the Veteran's VA examination in June 2009 showed no acute bony abnormality, the vertebral alignment was intact and vertebral bodies were normal height with well-preserved disc spaces.  Therefore, a rating based on IVDS is not warranted.

As such, the evidence does not support a compensable schedular rating for the Veteran's lower back disability.

The Board has also considered whether referral for extraschedular consideration is warranted.  However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's lower back disability that would render the schedular criteria inadequate.  The Veteran's main symptom is pain which is contemplated in the rating assigned.  Therefore, referral for extraschedular consideration is not warranted. 

Accordingly, the Veteran's claim for a compensable rating for his service connected lower back disability is denied.

Migraine headaches

The Veteran currently receives a noncompensable for his migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Diagnostic Code, a 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability; a 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months; a 10 percent rating is assigned for migraine headaches with characteristic prostrating attacks averaging one in two months over last several months; and a noncompensable rating is assigned for migraine headaches with less frequent attacks.

In June 2009, the Veteran was provided with a VA examination at which he reported that his migraine headaches began in November 2005 after his first heatstroke.  The Veteran reported that the headaches had continued for three years, occurring approximately four times per week and triggered by hot weather, and bright sunlight.  Half were reportedly prostrating in nature.  The Veteran reported that he was put on real migraine medicine in March 2009 and he acknowledged that the medication had helped.  The Veteran was noted to have a good response to current treatments.  The examiner indicated that the Veteran's headaches did not cause any effects on his activities of daily living.

In this case, the Veteran filed a claim for migraine headaches in February 2009, at which time he merely stated that he wanted service connection for migraine headaches.  He did not describe the onset of the headaches, nor did he describe their frequency or severity.  Service connection was granted, and the Veteran appealed the rating.  However, the Veteran still provided no information about either the frequency or severity of his headaches in either his notice of disagreement or in his substantive appeal.  The Veteran has also not reported receiving any treatment for his headaches.  

As such, the only evidence of record by which the Veteran's migraine headaches may be evaluated is the June 2009 examination report.  However, at his VA examination, the Veteran reported that his new medication had produced good results.  It was noted that the Veteran had experienced migraine headaches up to 4 times a week in the past, but there was no indication that such frequency persisted once the Veteran was appropriately medicated.  The examiner did not find that the Veteran was experiencing migraine headaches with characteristic prostrating attacks averaging one in two months during the course of the Veteran's appeal; and, in fact, the examiner asserted that the Veteran's headaches did not impact his activities of daily living.

As such, the criteria for a compensable schedular rating have not been met.  

The Board has also considered whether referral for a extraschedular consideration is warranted.  However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's migraine headaches that would render the schedular criteria inadequate.  In fact, the examiner concluded that there were no effects from the Veteran's migraine headaches on his activities of daily living.  Accordingly, referral for a extraschedular consideration is not warranted. 

Therefore, a compensable rating for the Veteran's migraine headaches is denied.

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
  
Acquired psychiatric disability, to include PTSD and depression

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

During the course of the Veteran's appeal, the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended effective July 13, 2010.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  These amendments apply to any claim that "[w]as appealed to the Board before July 13, 2010 but has not been decided by the Board as of that date."  Id.  Here, because the Veteran's claim was appealed prior to July 13, 2010, but had not yet been decided at that juncture, the amended provisions of 38 C.F.R. § 3.304(f) are for consideration in this case.

Specifically, 38 C.F.R. § 3.304(f) was amended to read that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

However, while the regulations were revised, the primary requirement that a veteran be diagnosed with PTSD did not change.  As such, this initial inquiry must be whether the Veteran has been diagnosed with PTSD; and, in this case, the evidence simply does not show that the Veteran has in fact been diagnosed with PTSD.  

In November 2008, following deployment, but while still on active duty, the Veteran underwent a mental status evaluation at which screening for PTSD was negative.  The Veteran was found to be mentally responsible, and he was thought to be able to distinguish right from wrong and able to adhere to the right.  

Following separation, in June 2009, the Veteran was provided with a VA examination at which it was noted that on the Veteran's post-deployment screening in July 2008 he denied symptoms of PTSD.  The examiner acknowledged the fact that the Veteran had combat exposure in Baghdad in August 2007, and the Veteran reported having flashbacks every three months and outbursts of anger several times per month.  However, on the Mississippi Scale for Combat-related PTSD, the Veteran scored 60, which the examiner explained fell significantly below the cutoff score of 107 for PTSD.  The examiner stated that the Veteran had basically no PTSD symptoms.  Thus, while the Veteran's stressor was conceded, the examiner found that the Veteran did not meet the DSM-IV criteria for PTSD.

While the Veteran filed a claim for PTSD, he has not explained why he thinks such a diagnosis is warranted; and the medical professionals who have evaluated the Veteran have specifically found that the Veteran does not meet the DSM-IV criteria for PTSD.  As such, the criteria for service connection for PTSD have not been met.

While service connection for PTSD is not warranted, the Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such, the Board will now address the issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In his February 2009 claim, the Veteran indicated that he wanted service connection for depression in addition to service connection for PTSD.  However, he provided no explanation for why he felt service connection was warranted for a psychiatric disability.  The Veteran has also failed to describe experiencing any psychiatric symptomatology while on active duty.

In fact, service treatment records are negative for any psychiatric treatment while the Veteran was in service, and the Veteran consistently denied having any psychiatric symptomatology, providing evidence against his own claim.  

For example, on a medical history survey completed in October 2008, the Veteran denied having any nervous trouble of any sort, loss of memory, frequent trouble sleeping, or depression/excessive worry.  The Veteran also denied having ever attempted suicide, or having received any counseling/ evaluation/treatment for a mental condition. 

In November 2008, the Veteran underwent a VA examination a mental status evaluation, where it was noted that his behavior was normal, he was fully alert and oriented, his mood and affect were unremarkable, his thought processes and content were clear, and his memory was good.  The psychologist found that the Veteran was mentally responsible and did not have an unfitting diagnosis that would require a Medical Evaluation Board (MEB) evaluation.  The evaluation revealed no evidence of any suicidal or homicidal ideation; no altered thought processes; and no psychiatric disorder that would explain the behavior for which separation was being considered.  A screening for PTSD was negative, and the Veteran was found to be mentally responsible, able to distinguish right from wrong, and able to adhere to the right.  No psychiatric disability was diagnosed.

As noted, the Veteran was discharged from active duty in December 2008, and in February 2009, he filed for depression.  However, he has not explained why he felt he had a chronic psychiatric disability, to include depression, due to service.

The Veteran was provided with a VA psychiatric examination in June 2009 at which he reported that his marriage was okay, but he reported having a great relationship with his kids.  Additionally, the Veteran indicated spoke with both his mother and with his siblings several times each per week.  He stated that he had ten close friends whom he sees approximately every other day.  The Veteran had no problems being out in public.  He stated that he plays pool and basketball, rides motorcycles, and plays and watches football.  He denied any history of suicide attempts.  The Veteran did report being in approximately 15 fights since 2003, but he asserted that he won them all.  At the examination, the Veteran was neatly groomed and appropriately dressed.  He was cooperative, and his affect was appropriate.  The Veteran stated that the only time he was happy was when he was at home playing with the kids.  The Veteran was fully oriented and his thought processes and content were unremarkable.  The Veteran understood the outcome of his behavior, and he did not think that he had a problem.  The Veteran denied any sleep impairment, panic attacks, suicidal ideation, homicidal ideation, or any obsessive/ritualistic behavior.  The Veteran had only fair impulse control.  The Veteran's memory was normal.  

While the Veteran's stressor was conceded, the examiner found that the Veteran did not meet the DSM-IV criteria for PTSD; and the examiner also did not diagnose the Veteran with depression.  The only thing listed on Axis I was" adult antisocial behavior rule out alcohol abuse"; but the examiner gave no indication that such a disability, to the extent it is recognized as a psychiatric disability, either began during or was otherwise caused by the Veteran's military service.  In fact, the examiner pointed out that the Veteran's irritability dated to at least high school, where he had been expelled for fighting.  

Additionally, the examiner asserted that any psychiatric symptoms the Veteran did have, if any, were not severe enough to interfere with either occupational or social functioning. 

From a review of the examination report, it does not appear that the Veteran even has a chronic psychiatric disability, but even if he does, there is no indication that it either began during or was otherwise caused by the Veteran's military service; and the Veteran has not made such an assertion beyond merely filing for service connection.   

As such, the Board concludes that the criteria for service connection for an acquired psychiatric disability, to include PTSD and depression, have not been met, and the Veteran's claim is therefore denied.

Bilateral hearing loss 

In February 2009, the Veteran filed a claim seeking service connection for bilateral hearing loss.  However, a review of the evidence of record does not actually show that the Veteran has hearing loss in either ear for VA purposes. 

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley  v. Brown, 5 Vet. App. 155, 157   (1993).  The Court in Hensley indicated that 38 C.F.R. § 3.385  does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  

Service treatment records show that the Veteran's hearing was essentially normal at enlistment in July 2000; normal hearing was also shown at a physical in December 2002, and on an audiogram in September 2006.

On a post-deployment survey in July 2008, the Veteran specifically denied having experienced any trouble hearing.

In October 2008, just prior to separation, audiometric testing was conducted, which showed (with pure tone thresholds recorded in decibels):

 


HERTZ



500
1000
2000
3000
4000
LEFT
5
5
10
15
20
RIGHT
5
5
5
15
0

The average pure tone threshold in the Veteran's right ear was approximately 6 decibels.  The average pure tone threshold in the Veteran's left ear was approximately 13 decibels.  

After the Veteran's claim was received, he was provided with a VA examination in June 2009.  At the examination, the Veteran described military noise exposure from live battery fire as an artillery surveyor without hearing protection during a training exercise.  The Veteran also reported a significant seven year history of military noise exposure with the benefit of hearing protection.  The Veteran reported serving in the 135th Field Artillery where he was exposed to artillery and gunfire.  Audiometric testing showed (with pure tone thresholds recorded in decibels):

 


HERTZ



500
1000
2000
3000
4000
LEFT
10
20
20
15
10
RIGHT
10
10
5
15
10

The average pure tone threshold in the Veteran's right ear was approximately 10 decibels.  The average pure tone threshold in the Veteran's left ear was approximately 16 decibels.  Word recognition scores on the were 94 percent in the left ear and 96 percent in the right ear.

The examiner indicated that the Veteran demonstrated normal hearing in the frequencies from 500 to 4,000 Hz, such that the Veteran's hearing would be considered normal for adjudication purposes.

The Veteran has been awarded the combat action badge and he served in an imminent danger pay area.  As such, the Board concedes that the Veteran was exposed to military noise.  In this regard, the Veteran's honorable military service is not in dispute in this case.       

However, noise exposure alone is insufficient to establish service connection.  Rather, the evidence must show that such exposure caused a chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there can be no valid claim).  

As described above, the Veteran has had his hearing tested on a number of occasions both during and following service.  However, the results of the hearing testing have consistently shown that the Veteran does not have hearing loss in either ear for VA purposes.  Additionally, the Veteran's speech recognition scores were normal.

No hearing treatment, either VA or private, has been alleged to have been provided.

Accordingly, the criteria for service connection for bilateral hearing loss have not been met, and the Veteran's claim is denied.
 
Tinnitus

The Veteran filed a claim for tinnitus in February 2009, at which time he merely stated that he wanted service connection for tinnitus.  He did not describe the onset of the alleged tinnitus.  Service connection was denied, and the Veteran appealed the rating decision.  However, the Veteran still provided no information about his tinnitus in either his notice of disagreement or in his substantive appeal.  The Veteran has also not reported receiving any treatment for tinnitus.  

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, lay evidence may suffice to establish the manifestations of a chronic condition during service, or within a presumptive period; or continuity of symptomatology.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In Charles v. Principi, the Court specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See 16 Vet. App. 370 (2002).

With this in mind, the Board will turn to the evidence of record which does not support the Veteran's contention that service connection is warranted for tinnitus:

Service treatment records do not show that the Veteran ever complained of tinnitus while in service.  Moreover, he did not allege that he had ever experienced any ringing in his ears, despite being repeatedly asked that question on medical history surveys.  For example, in July 2005, the Veteran denied having ever experienced any ear problems; on a post-deployment survey in December 2007, the Veteran specifically denied having any ringing of the ears; and, on a post-deployment survey in July 2008, the Veteran again specifically denied having experienced any ringing in the ears.  

With regard to the July 2008 health survey, not only did the Veteran deny having experienced any ear ringing during his deployment, but he was also asked in the survey if in the past week he had experienced any ringing in the ears, to which the Veteran again replied no.

The Veteran sought service connection for tinnitus several months after separating from service.  He was promptly given a VA examination in June 2009 at which he described military noise exposure.  As noted above, based on the Veteran's combat exposure, VA has conceded that he did have military noise exposure.  However, as with hearing loss, military noise exposure alone is not enough for service connection; as a chronic disability must result from such exposure.  

The VA examiner noted that the Veteran's military noise exposure, but also observed that the Veteran had specifically denied ringing in the ears on post-deployment questionnaires in February 2007 and again in July 2008.  The examiner also reported that Veteran had described having experienced occasional ringing after being exposed to live battery fire as an artillery surveyor without hearing protection during a training exercise.  

At the examination, the Veteran reported that he had occasional high-pitched ringing in the left ear only that occurred once or twice weekly for 10-15 minutes.  The Veteran stated that the ringing was mild in loudness and indicated that it did not disturb sleep or activities of daily living.  The examiner acknowledged that the Veteran had an extensive history of military noise exposure, but also noted that he had recreational noise exposure from riding a motorcycle without hearing protection.  After examining the Veteran, the examiner opined that due to findings of normal hearing, no significant hearing threshold shift, denial of ringing in the ears on post-deployment surveys, it was less likely than not that the reported symptoms of ringing in the ears would be considered a pathological condition or would be caused by military noise exposure. 

The Veteran has not provided any medical documentation showing that he has actually been diagnosed with tinnitus; and the VA examiner did not actually find that the Veteran's complaints amounted to tinnitus.

The Board finds that evidence of a present disability has not been presented in the case of the Veteran's reported tinnitus; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran is competent to report symptoms such a ringing in the ears as it is something that he is uniquely qualified to report.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a lay person, the Veteran lacks the medical training and expertise to provide a complex medical opinion.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Here, the Veteran reported the symptoms he was experiencing, but the medical professional who listened to the Veteran's complaints found that his symptoms were not sufficient to merit a diagnosis of tinnitus.  

This expert opinion is given greater weight than is the Veteran's mere allegation that he has tinnitus.  Further, the Board must also look at the Veteran's prior statements, which provide evidence against his current lay statements. 

Accordingly, the Veteran's claim of entitlement to service connection for tinnitus is denied.

Right shoulder disability 

The Veteran currently seeks service connection for a right shoulder disability.  At a VA examination in June 2009, the Veteran reported that during a PT test his right shoulder popped out of place.  He stated that the range of motion in his right shoulder has slowly decreased and that if he lies on his shoulder, his shoulder will pop out of place (this reportedly occurs approximately once per month).  

The service treatment records do not show any shoulder treatment in service.  For example, on a medical history survey completed in October 2008, the Veteran specifically denied having ever experienced any shoulder problems (and it was not an example of simply rote completion of the survey as the Veteran did report recurrent back pain).  

Nevertheless, the Veteran reported his shoulder problems shortly after separating from service and a VA examination in June 2009 found laxity in the Veteran's right shoulder with posterior/lateral pain.  It is noted that there was no evidence of inflammatory arthritis; and the Veteran demonstrated flexion from 0-180 degrees and abduction from 0-130 degrees.  The examiner diagnosed the Veteran with a right shoulder strain, and indicated that the condition had its onset during military service (based apparently on the Veteran's statements at the hearing, as no explanation was provided).

Again, lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the fact remains that the Veteran did file for service connection within two months of separation and he credibly explained the onset of and symptoms of his shoulder problem.  Based on the Veteran's report, and on a physical examination, the examiner diagnosed the Veteran with a right shoulder strain, and related the onset of the strain to the Veteran's time in service.  

As such the evidence establishes a shoulder injury in service, and a medical opinion of record has related a current shoulder disability to that injury.  Accordingly, the criteria for service connection have been met, and the Veteran's claim for service connection for a right shoulder strain is therefore granted.

The nature and extent of the disability is not before the Board at this time. 

Sleep apnea 

The Veteran filed a claim for sleep apnea in February 2009, at which time he merely stated that he wanted service connection for sleep apnea.  He did not describe the onset of the alleged sleep apnea, nor did he indicate why he believes he actually has sleep apnea.  Service connection was denied, and the Veteran appealed the rating decision.  However, even then the Veteran still failed to provide any information (in either his notice of disagreement or in his substantive appeal) as to why he felt he had sleep apnea or why service connection would be warranted for it.  The Veteran has also not reported receiving any treatment for sleep apnea; and he has not indicated that he has ever actually been affirmatively diagnosed with sleep apnea based on a sleep study.  

Service treatment records do not actually show that the Veteran was ever diagnosed with sleep apnea during service.  On a post-deployment survey in December 2007, the Veteran specifically denied feeling tired after sleeping.  Conversely, on a post-deployment survey in July 2008, the Veteran did report having problems sleeping or still feeling tired after sleeping (although there was no suggestion of sleep apnea mentioned).

In June 2009 the Veteran underwent a VA examination at which he recalled having told a doctor that he had trouble with sleeping and had daytime sleepiness (in conjunction with treatment for a tonsil infection).  However, the sleep study lab was reportedly backlogged and the Veteran asserted that he was deployed before he could have a sleep study conducted.  The examiner noted that to date a sleep study had yet to be conducted to assess the Veteran's "possible" sleep apnea, and she recommended that the Veteran be referred for a pulmonary examination to further investigate his allegations of sleep apnea.  

The Veteran was then scheduled for a VA examination to investigate whether he had sleep apnea.  Unfortunately, the Veteran failed to report to the scheduled examination.  The regulations provide that when a claimant fails to report for an examination without good cause, scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. For purposes of this section, the terms examination and reexamination include periods of hospital observation when required by VA.  Id.

Here, the evidence of record does not show that the Veteran actually has sleep apnea.  The examiner noted that it was possible that the Veteran had sleep apnea,  but stopped short of actually diagnosing the Veteran with sleep apnea.  Unfortunately, the Veteran failed to report to the examination that was intended to assess such a possibility; and he has also failed to provide any medical evidence showing that he has ever actually been diagnosed with sleep apnea.

As such, the evidence of record fails to show a current sleep related disability and the Veteran's claim is therefore denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claims for service connection for a right heel spur, for eczema, for a lumbosacral stain, and for migraine headaches were granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to those issues.  

With regard to the Veteran's claim for service connection for a right shoulder disability, because the claim was granted, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).
 
With regard to the Veteran's claims of entitlement to service connection for an acquired psychiatric disability, for bilateral hearing loss, for tinnitus, and for sleep apnea required notice was provided by a letter dated in February 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above, as well as informing him how disability ratings and effective dates were assigned.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records were obtained, and the Veteran was provided with several VA examinations (the reports of which have been associated with the claims file).  There is no indication that the Veteran has received any private or VA treatment; and the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  

As such, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the veteran in adjudicating this appeal.
  
ORDER

A compensable rating for a right heel spur with plantar fasciitis is denied.

A compensable rating for eczema is denied.

A compensable rating for a lumbar strain is denied.

A compensable rating for migraine headaches is denied.

Service connection for an acquired psychiatric disability, to include PTSD and depression is denied.
  
Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.

Service connection for a right shoulder strain is granted. 

Service connection for sleep apnea is denied. 

____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


